DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard-Burns et al. U.S. Patent No. 9,084,546 B2.
             Regarding claim 21, Richard-Burns discloses a method, comprising: executing impedance spectroscopy utilizing an electrode (electrode-based devices and coatings can be used to modify preexisting electrodes and optionally include controllers, analyzers and other sensing devices and computers that can be used to control the output of electrical current, or voltage. These optional components can also be used to perform, measure and record electrical events, current flow, electrical impedance spectroscopy, col. 13, line 65 to col. 14, line 4) wherein the electrode is a cochlear implant including a cochlear implant electrode array (The electrodes and electrode based device coatings contemplated in the present teachings offers the ability to improve electrode performance in diverse electronic biomedical device applications including … cochlear implants…, col. 18, lines 33-42); and determining a physical characterization of the electrode array based on the impedance spectroscopy (The bioelectrode can be part of a biosensing device wherein the molecular event of specific binding between the target analyte and the biological component results in a physical change in electrical resistance which can be measured using cyclic voltammetry and impedance spectroscopy, col. 13, lines 53-58).
Allowable Subject Matter
Claims 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 31 identifies the uniquely distinct feature of applying an electrical signal and sensing electrical-based phenomenon of at least a portion of an electrode array located inside the cochlea and determining in real-time the sensed electrical-based phenomenon the presence of a physical phenomenon inside the cochlea based on the sensed electrical-based phenomenon. Independent claim 41 identifies the uniquely distinct feature of applying an electrical signal and sensing electrical-based phenomenon of at least a portion of an electrode array located inside the cochlea and determining the presence of a physical phenomenon inside the cochlea of the recipient based on the received signal and fitting the cochlear implant based on the determined presence of the physical phenomenon.  
The closest prior art, Richard-Burns et al. (US 9084546B2) discloses using impedance spectroscopy on a a cochlear implant including a cochlear implant electrode array and determining a physical characterization of the electrode array based on the impedance spectroscopy but fails to teach determining in real-time the sensed electrical-based phenomenon the presence of a physical phenomenon inside the cochlea based on the sensed electrical-based phenomenon or fitting the cochlear implant based on the determined presence of the physical phenomenon. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mercanzini et al. (US 8788042 B2) discloses an impedance analyzer is provided for measuring electrical impedance values indicative of a microelectrode-tissue interface across a range of different frequencies. A preferred one of the measured electrical impedance values is identified as being closest to a pure resistance. The neurological target can then be stimulated at or near the frequency associated with the preferred impedance value (peak resistance frequency), thereby promoting desirable traits, such as optimum charge transfer, minimum signal distortion, increased stimulation efficiency, and prevention of microelectrode corrosion; Kara et al. (US 20110257702A1) discloses a medical implant having an electrically conductive region for stimulating tissue of a user or patient. The electrically conductive region is coated with a self-assembled monolayer (SAM) which at least inhibits the attachment of impedance-inducing material such as protein, cells or fibrous tissue, to the electrically conductive region; and Simann et al. (WO 2009/124287 A1) discloses systems and methods provided for inserting a steerable array into an anatomical structure of the body. The system includes an insertion module for holding a proximal end of the steerable array and a force sensor configured to detect force on the steerable array and to produce force information. The system includes a position sensor configured to detect a position of the insertion module and to produce position information, the position information including a lateral position along an insertion axis and a first approach angle relative to a first reference axis. The system further includes a processor configured to receive the force information from the force sensor and the position information from the position sensor. The processor outputs performance information to a user. The prior art fails to anticipate or render independent claims 31 and 42 obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        30 July 2022